Citation Nr: 1515619	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of squamous cell carcinoma (SCC) of the right vocal cord (throat cancer) to include as due to exposure to radiation.  



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to December 1992.

This matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for residuals of SCC of the right vocal cord (also referred to as throat cancer).  The case was subsequently transferred to the RO in Muskogee, Oklahoma. 

In October 2013 the Veteran testified at a hearing before the Board; a transcript of the hearing has been associated with the Virtual VA record.

The Veteran has also submitted additional private medical evidence in March 2015 accompanied by a waiver of AOJ review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his throat cancer, which was first diagnosed and treated in 2001, with subsequent residuals including speech difficulties, is related to an incident in service when he was subjected to a microwave or radiofrequency radiation leak from an electronic countermeasure (ECM) equipment malfunction.  He has indicated both in written statements and his hearing testimony that this equipment was classified top secret and he described the incident in December 1989 as resulting in burns on his abdomen.  His military occupational specialty is noted to be as a technician in aircraft armament systems, and the service treatment records actually document his treatment following the incident with the symptoms described as a sensation of hotness, sweating and epigastric burning.  The classified nature of the equipment was also noted in these treatment records which diagnosed him with microwave exposure.  The Veteran has also alleged that he may have received radiation exposure from handling nuclear weapons as well.

Although the microwave exposure incident is well-documented, the evidence does not reveal that a radiation dosage measurement was ever taken or recorded.  This is confirmed in an Air Force Memorandum dated in August 2012 which indicated a query to the USAF Master Radiation Exposure Registry (MRER) disclosed no internal or external radiation exposure data for the Veteran.  This report also concluded that the Veteran only had the potential to have been exposed to radiofrequency radiation (RFR) which had been found by various scientific advisory bodies to have no long-term effects.  

The Board notes that service connection for disability based on radiation exposure can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected, provided certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Although the evidence does not presently disclose evidence of ionizing radiation, and presumptions are found inapplicable, VA must still consider whether a diagnosis can directly be attributed to a veteran's military service, which is shown by the evidence to confirm microwave exposure treated in service.  The Board further notes that notwithstanding the opinion from the MRER that suggests no long term effects from the type of radiation the Veteran appears to have been exposed to, there has been evidence submitted via articles/treatises that suggest otherwise.  In regards to the Veteran's claims of exposure to radiation from handling nuclear weapons, there is unfortunately no official evidence presently to corroborate that he was exposed to radiation in this manner.  

The Board finds that the medical questions presented by this case are not currently adequately addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as this matter is being remanded for the reasons set forth above, any additional records (whether VA or private) of the Veteran should also be obtained. See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers who may possess additional records referable to diagnosis and treatment for his throat cancer and residuals therein.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2014). 

2.  After the completion of number 1 above, to the extent possible, schedule the Veteran for a VA examination with an appropriate specialist, to determine the nature and etiology of the Veteran's throat cancer and residual disability from this cancer.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions and respond to the following: 

Identify the nature of the Veteran's throat cancer and any residuals therein and provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that the throat cancer had its onset in active service; or is otherwise the result of disease or injury in service, including the confirmed incident of the Veteran's being exposed to microwave radiation from a leak of ECM equipment that he was working on in December 1989.  The examiner must provide a rationale for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case (SSOC) based on a review of the evidence since the last SSOC was issued. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




